Exhibit 10.1

JOINDER AGREEMENT, dated as of October 5, 2010 (this “Joinder Agreement”) by and
among BANK OF AMERICA, N.A., in its capacity as administrative agent under the
credit agreement referred to below, NALCO HOLDINGS LLC, a Delaware limited
liability company (“Holdings”), NALCO COMPANY, a Delaware corporation ( “Nalco”
or the “U.S. Borrower”), and the Persons listed on Schedule 1 hereto.

WHEREAS, reference is made to that certain credit agreement dated as of May 13,
2009 (as amended, the “Credit Agreement”) among Holdings, the U.S. Borrower, the
foreign subsidiary borrowers from time to time party thereto, the lenders party
thereto from time to time, Bank of America, N.A., as administrative agent (in
such capacity, the “Administrative Agent”) and as collateral agent for the
Lenders, and the arrangers and bookmanagers party thereto.

WHEREAS, Section 2.22 of the Credit Agreement permits the Borrower to request
New Term Commitments from time to time on the terms and conditions specified
therein.

WHEREAS, the Borrower has requested the establishment of New Term Commitments in
an aggregate principal amount of $650.0 million (such New Term Commitments, the
“Tranche B-1 Term Commitments”).

WHEREAS, the proceeds of the New Term Loans made pursuant to the Tranche B-1
Term Commitments shall be used as set forth below.

WHEREAS, each of the Persons set forth on Schedule 1 hereto is, on the terms and
subject to the conditions set forth herein, willing to become a New Term Lender
with respect to the Tranche B-1 Term Loans (the “Tranche B-1 Lenders”), with
each such Tranche B-1 Lender having a Tranche B-1 Term Commitment in the amount
set forth opposite its name on such Schedule 1.

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

 

  A. Making of Tranche B-1 Term Loans.

1. Capitalized terms used but not defined in this Joinder Agreement have the
meanings assigned thereto in the Credit Agreement. The provisions of
Section 1.02 of the Credit Agreement are hereby incorporated by reference
herein, mutatis mutandis. This Joinder Agreement is an “Increase Joinder”
referred to in Section 2.22(b) of the Credit Agreement.

2. Except as set forth in this Joinder Agreement, the terms and provisions of
the Tranche B-1 Term Commitments and Tranche B-1 Term Loans (as defined below)
shall be identical to the Term Loans made pursuant to Section 2.01(a) of the
Credit Agreement (the “Initial Term Loans” and, for the avoidance of doubt, the
Initial Term Loans excludes the Tranche C Term Loans provided pursuant to the
Joinder Agreement dated December 7, 2009 (the “Tranche C Term Loans”) prior to
their repayment hereunder and shall otherwise be subject to the provisions of
the Credit Agreement and the other Loan Documents. For the avoidance of doubt,
except as expressly provided otherwise herein, the Tranche B-1 Term Commitments,
the Tranche B-1 Term Loans and the Tranche B-1 Lenders shall be treated as New
Term Commitments, New



--------------------------------------------------------------------------------

Term Loans and New Term Lenders, respectively, for purposes of the Credit
Agreement and the other Loan Documents; provided that Tranche B-1 Term
Commitments, Tranche B-1 Term Loans and Tranche B-1 Lenders may be designated as
such (instead of as New Term Commitments, New Term Loans and New Term Lenders,
respectively) on any documentation relating thereto.

3. Subject to the terms and conditions set forth herein (including, without
limitation, the satisfaction of the conditions set forth in Section D below and
the provisions of Section A6 below) and in the Credit Agreement, each Tranche
B-1 Lender severally agrees to make to the U.S. Borrower, on a date specified by
the U.S. Borrower in the Borrowing Request referred to in Section D below (the
“Tranche B-1 Closing Date”), a single loan to the U.S. Borrower denominated in
Dollars in an aggregate principal amount equal to such Tranche B-1 Lender’s
Tranche B-1 Term Commitment (a “Tranche B-1 Term Loan”).

4. The U.S. Borrower agrees to pay on the Tranche B-1 Closing Date to each
Tranche B-1 Lender, as fee compensation for the funding of such Tranche B-1
Lender’s Tranche B-1 Term Loan, a closing fee (the “Tranche B-1 Closing Fee”) in
an amount equal to 0.50% of the stated principal amount of such Tranche B-1
Lender’s Tranche B-1 Term Commitment. Such Tranche B-1 Closing Fee will be in
all respects fully earned, due and payable on the Tranche B-1 Closing Date and
non-refundable and non-creditable thereafter and such Tranche B-1 Closing Fee
shall be paid by the U.S. Borrower to the Tranche B-1 Lender on the Tranche B-1
Closing Date.

5. Each Tranche B-1 Lender hereby consents to the amendments to (x) the Credit
Agreement set forth in Section 1 of Amendment No. 3 to the Credit Agreement
(“Amendment No. 3”) attached hereto as Exhibit A and (y) the U.S. Collateral
Agreement set forth in Section 2 of Amendment No. 3.

6. If not drawn before 5:00 p.m., New York City time on October 12, 2010, the
Tranche B-1 Term Commitments shall expire at such time and shall from and after
such time be of no further force or effect. The Tranche B-1 Term Commitment of
each Tranche B-1 Lender shall automatically terminate upon the making of the
Tranche B-1 Term Loan relating to such Tranche B-1 Term Commitment.

 

  B. Terms of the Tranche B-1 Term Loans.

1. The Tranche B-1 Term Loans shall mature on October 5, 2017 (the “Tranche B-1
Maturity Date”). The U.S. Borrower hereby unconditionally promises to pay to the
Applicable Agent for the account of each Tranche B-1 Lender the then unpaid
principal amount of each Tranche B-1 Term Loan of such Tranche B-1 Lender (i) as
provided in Section B2 hereof and (ii) on the Tranche B-1 Maturity Date.
Sections 2.10(a) and 2.10(c) of the Credit Agreement shall not apply to Tranche
B-1 Term Loans. To the extent not previously paid all Tranche B-1 Term Loans
shall be due and payable on the Tranche B-1 Maturity Date.

 

-2-



--------------------------------------------------------------------------------

2. Subject to adjustment pursuant to Section 2.10(d) of the Credit Agreement,
the U.S. Borrower shall repay Term Borrowings of Tranche B-1 Term Loans on each
Term Loan Installment Date set forth below in the aggregate principal amount set
forth opposite such Term Loan Installment Date:

 

Date

   Amount

December 31, 2010

   $ 1,625,000

March 31, 2011

   $ 1,625,000

June 30, 2011

   $ 1,625,000

September 30, 2011

   $ 1,625,000

December 31, 2011

   $ 1,625,000

March 31, 2012

   $ 1,625,000

June 30, 2012

   $ 1,625,000

September 30, 2012

   $ 1,625,000

December 31, 2012

   $ 1,625,000

March 31, 2013

   $ 1,625,000

June 30, 2013

   $ 1,625,000

September 30, 2013

   $ 1,625,000

December 31, 2013

   $ 1,625,000

March 31, 2014

   $ 1,625,000

June 30, 2014

   $ 1,625,000

September 30, 2014

   $ 1,625,000

December 31, 2014

   $ 1,625,000

March 31, 2015

   $ 1,625,000

June 30, 2015

   $ 1,625,000

September 30, 2015

   $ 1,625,000

December 31, 2015

   $ 1,625,000

March 31, 2016

   $ 1,625,000

June 30, 2016

   $ 1,625,000

September 30, 2016

   $ 1,625,000

December 31, 2016

   $ 1,625,000

March 31, 2017

   $ 1,625,000

June 30, 2017

   $ 1,625,000

September 30, 2017

   $ 1,625,000

Tranche B-1 Maturity Date

   $ 604,500,000

3. Tranche B-1 Term Loans shall be subject to the provisions of Section 2.11(c)
and (d) of the Credit Agreement on a pro rata basis with the Tranche C Term
Loans. In the event that, within one year of the Tranche B-1 Closing Date,
(x) Holdings or any Borrower makes any prepayment of Tranche B-1 Term Loans in
connection with any Repricing Transaction, or (y) effects any amendment of this
Joinder Agreement or the Credit Agreement resulting in a Repricing Transaction,
the U.S. Borrower shall pay to the Administrative Agent, for the ratable account
of each Tranche B-1 Lender, (I) in the case of clause (x), a prepayment premium
of 1% of the amount of the Tranche B-1 Term Loans being prepaid and (II) in the
case of clause (y), a payment equal to 1% of the aggregate amount of the Tranche
B-1 Term Loans outstanding immediately prior to such amendment. For the purposes
of this Joinder Agreement, “Repricing Transaction” shall mean the refinancing or
repricing by the U.S. Borrower of any of the Tranche B-1 Term Loans under this
Joinder Agreement and the Credit Agreement (x) with the proceeds

 

-3-



--------------------------------------------------------------------------------

of any Indebtedness (including, without limitation, any new or additional term
loans under the Credit Agreement) or (y) in connection with any amendment to
this Joinder Agreement or the Credit Agreement, in either case, (i) having or
resulting in an effective interest rate or weighted average yield (to be
determined after giving effect to margins, upfront or similar fees or original
issue discount shared with all lenders or holders thereof (with original issue
discount or upfront fees being equated to interest margins based on an assumed
four-year average life to maturity (e.g., 25 basis points of interest margin
equals 100 basis points in original issue discount or upfront fees payable on
the principal amount of debt)), but excluding the effect of any arrangement,
structuring, syndication or other fees payable in connection therewith that are
not shared with all lenders or holders thereof) as of the date of such
refinancing that is, or could be by the express terms of such Indebtedness (and
not by virtue of any fluctuation in Adjusted Eurocurrency Rate or Alternate Base
Rate), less than the effective interest rate for, or weighted average yield (to
be determined on the same basis as above) of such Tranche B-1 Term Loans as of
the date of such repricing and (ii) in the case of a refinancing of the Tranche
B-1 Term Loans, the proceeds of which are used to repay, in whole or in part,
principal of such outstanding Tranche B-1 Term Loans.

4. If any New Term Loans or New Term Commitments are established following the
Tranche B-1 Closing Date, each Tranche B-1 Lender agrees, on behalf of itself
and each of its assigns, that, notwithstanding anything contained in
Section 2.22 of the Credit Agreement to the contrary, clause (5) of the first
proviso in the fourth sentence of Section 2.22(a) of the Credit Agreement shall
apply to increases in the Applicable Margin with respect to the Tranche B-1 Term
Loans only until the date that is eighteen (18) months after the Tranche B-1
Closing Date.

5. All of the proceeds of the Tranche B-1 Term Loans shall be used to (x) repay
a portion of the Initial Term Loans and to pay any accrued and unpaid interest
on such Initial Term Loans and (y) pay any fees and expenses incurred in
connection with the borrowing of the Tranche B-1 Term Loans. No representation
or warranty under Section 3.12 of the Credit Agreement shall be deemed to be
false or misleading, and no default in the observance of any covenant contained
in Section 5.08 of the Credit Agreement shall be deemed to occur or be existing,
in each case as a result of the use of the proceeds of the Tranche B-1 Term
Loans set forth in the immediately preceding sentence.

6. The Tranche B-1 Term Loans shall bear interest in the same manner that the
Initial Term Loans bear interest under the Credit Agreement; provided that
solely for purposes of calculating the interest rate on the Tranche B-1 Term
Loans (a) the “floor” included in the definition of Adjusted Eurocurrency Rate
shall be deemed to be 1.50% per annum and (b) the Applicable Margin for Tranche
B-1 Term Loans shall be(i) for any day with respect to any ABR Loan that is a
Tranche B-1 Term Loan, the applicable margin set forth below under the caption
“Tranche B-1 Term Loan ABR Spread” and (ii) for any day with respect to any
Eurocurrency Loan that is a Tranche B-1 Term Loan, the applicable margin set
forth below under the caption “Tranche B-1 Term Loan Eurocurrency Spread, in
each case by reference to the Corporate Rating as in effect on such date as set
forth below.

 

-4-



--------------------------------------------------------------------------------

Corporate Rating
Moody’s/S&P

   Tranche B-1 Term Loan
ABR Spread     Tranche B-1 Term Loan
Eurocurrency Spread  

Category 1

³Ba1(stable or positive
outlook) / BB+ (stable or
positive outlook)

   3.75 %    2.75 % 

Category 2

<Ba1 (stable or positive
outlook) / BB+ (stable or
positive outlook)

   4.00 %    3.00 % 

For purposes of the foregoing, “Corporate Rating” means, as of any date of
determination, the corporate credit rating of the U.S. Borrower as determined by
S&P and the corporate family rating of the U.S. Borrower as determined by
Moody’s; provided that (a) if the respective Corporate Ratings issued by the
foregoing rating agencies differ by one level, then the category for the lower
of such Corporate Ratings shall apply (with the Corporate Rating for Category 1
being the highest and the Corporate Rating for Category 2 being the lowest); and
(b) if the U.S. Borrower does not have Corporate Ratings from each of S&P and
Moody’s, then the applicable margin set forth in Category 2 shall apply.

Initially, the applicable margin for Tranche B-1 Term Loans shall be determined
based upon the Corporate Rating specified in the certificate delivered by the
U.S. Borrower on the Tranche B-1 Closing Date. Thereafter, each change in the
applicable margin for Tranche B-1 Term Loans resulting from a publicly announced
change in the Corporate Rating shall be effective, in the case of an upgrade,
during the period commencing on the date of delivery by Holdings or any Borrower
to the Administrative Agent of notice thereof pursuant to Section B7 of this
Joinder Agreement and ending on the date immediately preceding the effective
date of the next such change and, in the case of a downgrade, during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.

7. Each of Holdings and the Borrowers covenants and agrees with each Tranche B-1
Lender that so long as this Joinder Agreement and the Credit Agreement shall
remain in effect and until the commitments have been terminated and the
principal of and interest on each Tranche B-1 Term Loan shall have been paid in
full, unless a majority of the Tranche B-1 Lenders shall otherwise consent in
writing, each of Holdings and the Borrowers will furnish to the Administrative
Agent written notice of any announcement by Moody’s or S&P of any change or
possible change in a Corporate Rating.

 

  C. Representations and Warranties

1. The execution, delivery and performance of this Joinder Agreement and the
Reaffirmation Agreement by each Loan Party party hereto and thereto (a) have
been duly authorized by all corporate, stockholder, limited liability company or
partnership action required to be obtained by such Loan Party and (b) will not
(i) violate (A) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents or
by-laws of such Loan Party, (B) any applicable order of any court or any rule,
regulation or order

 

-5-



--------------------------------------------------------------------------------

of any Governmental Authority or (C) any provision of any indenture, certificate
of designation for preferred stock, agreement or other instrument to which such
Loan Party is a party or by which such Loan Party or any of its property is or
may be bound, except, in the case of clauses (B) and (C), where such violation
will not be deemed to have a Material Adverse Effect or (ii) result in the
creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by such Loan Party, other than the Liens
created by the Loan Documents.

2. Each of this Joinder Agreement and the Reaffirmation Agreement has been duly
executed and delivered by each Loan Party party hereto and thereto and
constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its terms, subject to
(i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

 

  D. Conditions

The making of the Tranche B-1 Term Loans and the occurrence of the Tranche B-1
Closing Date are subject to the satisfaction of the following conditions:

1. The Administrative Agent shall have received counterparts of this Joinder
Agreement that bear the signatures of (i) the Administrative Agent,
(ii) Holdings, (iii) the U.S. Borrower and (iv) each Tranche B-1 Lender. The
Administrative Agent shall have received counterparts to Amendment No. 3 duly
executed by each Tranche B-1 Lender.

2. The Administrative Agent shall have received the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each in form and substance reasonably satisfactory to the
Administrative Agent and Deutsche Bank AG New York Branch (“DBAG”):

(a) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of Holdings and the U.S.
Borrower as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Joinder Agreement, the
Reaffirmation Agreement and the other Loan Documents;

(b) an opinion from Simpson Thacher & Bartlett LLP, New York counsel to the Loan
Parties, in form and substance reasonably satisfactory to the Administrative
Agent and DBAG, covering such matters relating to this Joinder Agreement and the
transactions contemplated hereby as the Administrative Agent and DBAG shall
reasonably request;

(c) a certificate from the chief financial officer of the U.S. Borrower, dated
the Tranche B-1 Closing Date, certifying (A) as to the accuracy of the
representations and warranties set forth in Section C hereof, (B) as to the
satisfaction of the conditions

 

-6-



--------------------------------------------------------------------------------

precedent to the making of the New Term Loans constituting Tranche B-1 Term
Loans that are set forth in clauses (1), (7), (8) and (9) of the first proviso
to the fourth sentence in Section 2.22(a) of the Credit Agreement (which, in the
case of clause (7) of such first proviso, shall demonstrate compliance therewith
in reasonable detail), (C) that the Secured Leverage Ratio for the most recently
ended Test Period, determined on a Pro Forma Basis, including after giving
effect to the application of the net proceeds from the incurrence of the Tranche
B-1 Term Loans, shall not exceed 2.0 to 1.00 and (D) as to the accuracy of the
conditions set forth in Section D3;

(d) a Borrowing Request, adapted appropriately for the borrowing of the Tranche
B-1 Term Loans;

(e)(i) a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Mortgaged Property (together
with a notice about special flood hazard area status and flood disaster
assistance duly executed by the Borrower and each Loan Party relating thereto)
and (ii) a copy of, or a certificate as to coverage under, the insurance
policies required by Section 5.02 including, without limitation, flood insurance
policies) and the applicable provisions of the Security Documents, each of which
shall be endorsed or otherwise amended to include a “standard” or “New York”
lender’s loss payable or mortgagee endorsement (as applicable) and shall name
the Collateral Agent, on behalf of the Secured Parties, as additional insured,
in form and substance satisfactory to the Administrative Agent;

(f) receipt of a duly executed payoff letter in respect of all obligations under
the Existing Credit Agreement and the accompanying UCC-3 termination statements;

(g) the prepayment notices required by the Credit Agreement in connection with
the prepayment of the Initial Term Loans; and

(h) all corporate and other proceedings, and all documents, instruments and
other legal matters in connection with the transactions contemplated by this
Joinder Agreement shall be reasonably satisfactory in all respects to the
Administrative Agent and DBAG.

3. The representations and warranties set forth in Article III of the Credit
Agreement shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects as so qualified) on
and as of the Tranche B-1 Closing Date, with the same effect as if made on and
as of the Tranche B-1 Closing Date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date). Upon the Tranche B-1 Closing Date and
immediately after giving effect to the making of the Tranche B-1 Term Loans, no
Event of Default or Default shall have occurred and be continuing.

4. All documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations shall have been provided to any Person that is or will
become a Tranche B-1 Lender (to the

 

-7-



--------------------------------------------------------------------------------

extent such Person is not a Lender under the Credit Agreement prior to giving
effect to the Tranche B-1 Closing Date and such Person has requested such
documentation and information reasonably in advance of the Tranche B-1 Closing
Date).

5. All arrangers and bookmanagers with respect to the Tranche B-1 Term Loans
shall have received all fees and other amounts due and payable to them at or
simultaneously upon the borrowing of the Tranche B-1 Term Loans, including
reimbursement or payment of all reasonable documented out-of-pocket expenses
(including reasonable fees, disbursements and other charges of counsel).

6. Each Loan Party shall have entered into a written instrument reasonably
satisfactory to the Administrative Agent and DBAG pursuant to which it confirms
that it consents to this Joinder Agreement and the Tranche B-1 Term Loans and
that the Security Documents to which it is party will continue to apply in
respect of the Credit Agreement (after giving effect to this Joinder Agreement)
and the Obligations of such Loan Party (the “Reaffirmation Agreement”).

 

  E. Effect of this Joinder Agreement.

1. Except as expressly set forth herein, this Joinder Agreement shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Lenders or the Agents under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle any Loan Party to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.

2. On and after the Tranche B-1 Closing Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import, and each reference to the Credit Agreement in any other Loan Document
shall be deemed to be a reference to the Credit Agreement as supplemented by
this Joinder Agreement. This Joinder Agreement shall constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.

3. To the extent required by Section 2.22 of the Credit Agreement, the
Administrative Agent hereby consents to each Tranche B-1 Lender making a Tranche
B-1 Term Loan. The Administrative Agent also exercises its rights to waive the
notice referred to in the second sentence of Section 2.22(a) of the Credit
Agreement, to the extent such notice relates to the Tranche B-1 Term Loans and
Tranche B-1 Term Commitments.

 

  F. Miscellaneous.

1. All covenants, agreements, representations and warranties made by Holdings,
the U.S. Borrower and the Loan Parties herein and in the Reaffirmation Agreement
in the certificates or other instruments prepared or delivered in connection
with or pursuant hereto shall

 

-8-



--------------------------------------------------------------------------------

be considered to have been relied upon by the Lenders and each Issuing Bank and
shall survive the making by the Tranche B-1 Term Loans, the execution and
delivery of hereof and the Reaffirmation Agreement, regardless of any
investigation made by such persons or on their behalf, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Tranche B-1 Term Loan or any other amount payable in respect thereof is
outstanding.

2. Within 45 days (or such greater number of days as may be agreed to by the
Administrative Agent in its sole discretion) of the Tranche B-1 Closing Date,
Holdings and the U.S. Borrower will, and will cause the other Loan Parties to,
prepare, execute and deliver (or cause to be prepared, executed and delivered)
such documentation and instruments (including without limitation mortgage
amendments, title datedown endorsements and local counsel opinions) that the
Administrative Agent reasonably deems necessary to amend the U.S. Mortgages in
order to cause the Obligations (as increased by the making of the Tranche B-1
Term Loans) to be appropriately secured by the property underlying such U.S.
Mortgages. Prior to the time that such U.S. Mortgages have been so amended (and
the related documentation so delivered), notwithstanding anything contained to
the contrary in the Loan Documents, the Tranche B-1 Lenders hereby agree that no
proceeds from the foreclosure or other realization with respect to the U.S.
Mortgages may be applied to Obligations in respect of the Tranche B-1 Term
Loans, and such proceeds shall be applied to the other Obligations as if the
Tranche B-1 Term Loans were not outstanding (and this sentence shall cease to be
of any force or effect when such amendments to such U.S. Mortgages and related
documentation are so delivered).

3. THIS JOINDER AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK.

4. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS JOINDER AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS JOINDER AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.

5. This Joinder Agreement and the Reaffirmation Agreement may be executed in two
or more counterparts, each of which shall constitute an original but all of
which, when taken together, shall constitute but one contract. Delivery of an
executed counterpart to this Agreement by facsimile, PDF or other electronic
transmission shall be as effective as delivery of a manually signed original.

 

-9-



--------------------------------------------------------------------------------

6. Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the non-exclusive jurisdiction of any New York State court
or federal court of the United States of America sitting in the borough of
Manhattan, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Joinder Agreement and the Reaffirmation
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Joinder Agreement shall affect any right that any Lender may otherwise have to
bring any action or proceeding relating to this Joinder Agreement or
Reaffirmation Agreement against Holdings, any Borrower or any Loan Party or
their properties in the courts of any jurisdiction.

7. Each of Holdings, the U.S. Borrower and each other Loan Party hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Joinder Agreement or the Reaffirmation Agreement in any New York State or
federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

 

NALCO HOLDINGS LLC By:   /s/ Stephen N. Landsman   Name:   Stephen N. Landsman  
Title:   Vice President

 

NALCO COMPANY By:   /s/ Stephen N. Landsman   Name:   Stephen N. Landsman  
Title:   Vice President

 

BANK OF AMERICA, N.A., as Administrative Agent By:   /s/ Don B. Pinzon   Name:  
Don B. Pinzon   Title:   Vice President



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH,

as a Tranche B-1 Lender

By:   /s/ Omayra Laucella   Name:   Omayra Laucella   Title:   Vice President

 

By:   /s/ Erin Morrissey   Name:   Erin Morrissey   Title:   Vice President